                                                                                               A
                                                                                                   ,s




 1   ALEX G. TSE (CABN 152348)
     United States Attorney                                                                '       •^9 ^    &
 2   SARA WINSLOW (DCBN 457643)
     Chief, Civil Division
 3   JULIE BIBB DAVIS (CABN 184957)
     Assistant United States Attorney
 4
            450 Golden Gate Avenue, Box 36055
 5          San Francisco, California 94102
            Telephone: (415)436-7066
 6          Facsimile: (415)436-6748
            Email: Julie.Davis@usdoj.gov
 7
     Attorneys for the United States of America
 8

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11

12
     Matter ofJawsfood Co. Litigation                    MISC. NO. 18-MC-80198 SK
13

14
     Ref^o. 2018-F-2023                                  [PROPOSEDl ORDER GRANTING
                                                         APPLICATION FOR ORDER PURSUANT TO
Cl5' REQUEST FROM SOUTH KOREAN COURT                     TITLE 28 U.S.C.§ 1782
     FOR INFORMATION FROM GOOGLE, INC.
16

17

18

19
            Pending before the Court is an application submitted by the United States Attorney pursuant to
20
     28 U.S.C. Section 1782 concerning a request by a South Korean Court for information from Google,
21
     Inc. ("Google"). At this time, the United States Attorney requests that the Court appoint Julie Bibb
22
     Davis, Assistant United States Attorney, as Commissioner, and authorize AUSA Davis to serve Google
23
     with a subpoena in accordance with the terms and conditions set forth below. The Court has reviewed
24
     the application and supporting papers and documents, which show that Google does not oppose entry of
25
     this proposed Order, but reserves its rights and objections to the underlying subpoena.
26
            Pursuant to the power conferred on it under 28 U.S.C. § 1782, its inherent authority, and
27
     pursuant to the agreement of the United States and Google, the Court hereby ORDERS that AUSA
28


     ORDER GRANTING APPLICATION FOR APPOINTMENT
Dec. 7
